EXHIBIT 10.8

 

LOGO [g261598ex108logo.jpg]

 

 

September 20, 2016

Personal & Confidential

Stephen Hurly

411 Washington Ave.

Haddonfield, NJ 08033

Dear Stephen:

It is my pleasure to offer you the position of President and Chief Executive
Officer for Eleven Biotherapeutics, Inc. (“the Company” or “Eleven Bio”)
reporting to the Board of Directors (the “Board”). This letter summarizes
important details about your employment, should you accept this offer. This
letter agreement shall be effective only upon the date of the closing (such
closing date, the “Effective Date”) of the acquisition by the Company of
Viventia Bio Inc. (“Viventia”) pursuant to a Share Purchase Agreement (the
“Agreement”), by and among the Company, Viventia, the shareholders of Viventia
named on the signature pages thereto and, for certain limited purposes,
Clairmark Investments Ltd, pursuant to which Agreement, the Company will acquire
all of the outstanding equity interests in Viventia and Viventia will become a
wholly-owned subsidiary of the Company (the “Transaction”). If the Transaction
does not occur by September 23, 2016, this letter agreement shall be null and
void.

1. Title, Position and Duties: You will hold the position of President and Chief
Executive Officer with the Company, and you will report to the Board. You will
have such duties and responsibilities as are usually performed by the President
and Chief Executive Officer of a Delaware corporation, including such duties as
are reasonably and appropriately delegated to you from time to time by the
Board, consistent with your position as President and Chief Executive Officer,
and you will have the authority and resources consistent with such positions,
subject to adjustments in resources consistent with normal operating decisions
of a board of directors in the event of changes in strategy or programs or any
other changes to resources that are reasonable in light of the Company’s then
current financial condition. The Company will not assign any position, title,
duties, or responsibilities to you that are inconsistent with the position of
President and Chief Executive Officer.

2. Full-Time and Best Efforts: As Eleven Bio’s President and Chief Executive
Officer, which is a full-time position, we expect that you will devote
substantially all of your working time to the performance of your Company duties
in a satisfactory manner and to the best of your abilities at all times. You may
continue to serve on the board of PHusis Therapeutics, as long as such activity
does not pose an actual or apparent conflict of interest and does not interfere
with the performance of your duties to the Company. You shall not engage in any
other business or occupation during your employment here, including, without
limitation, any activity that conflicts with the interests of the Company,
interferes with the proper and efficient performance of your duties for the
Company, or interferes with your exercise of judgment in the Company’s

 

 

215 First Street, Suite 400, Cambridge, MA 02142 PHONE: 617-871-9911

FAX: 617-858-0911



--------------------------------------------------------------------------------

LOGO [g261598ex108logo.jpg]

 

 

 

best interests. Approval of the Board will be required for you to serve on other
outside boards while you are employed by the Company, including any outside
for-profit boards, which approval shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding the foregoing, you will be permitted to serve as an
officer, director or trustee of any charitable, educational or non-profit
organization, without the Company’s prior consent, provided that such services
do not interfere with the performance of your duties to the Company or represent
an actual or apparent conflict of interest with your role at the Company.

3. Board: During the term of your service as Chief Executive Officer of the
Company, you shall be nominated for election to the Board. Your service as a
member of the Board, which is subject to Board election and removal provisions
under the Company’s charter and Delaware law, will terminate automatically upon
the termination of your employment with the Company for any reason. You agree to
tender your written resignation from the Board, effective as of the date of
termination of your employment, within 10 days following the date of such
termination of employment.

4. Compensation: You shall receive an annualized salary of $425,000, paid in
accordance with the Company’s standard payroll practices, and subject to all
applicable tax reporting and withholding. Your salary will be reviewed not less
frequently than annually and shall be subject to increase (but not decrease)
from time to time, as determined by the Board.

5. Annual Bonus: You will be eligible for an annual target bonus of up to 50% of
your base salary, based upon achievement of both corporate and individual goals,
as agreed to between you and the Board. The determination of whether a bonus
will be granted, and the amount of any such bonus, will be determined by the
Company in its reasonable good faith discretion. All annual bonuses, if any,
will be payable no later than March 15 of the year following the year in which
they were earned. Please note that you must be employed on the date bonuses, if
any, are paid, in order to be eligible for such a payment, as such bonuses also
serve as retention incentives.

6. Stock Option: Subject to and upon approval by the Board, you will be granted
a nonstatutory stock option to purchase 350,000 shares of Common Stock, $0.001
par value per share, of the Company (the “Common Stock”), which option is
granted pursuant to the inducement grant exception under Nasdaq Rule 5635(c)(4)
and not pursuant to the Company’s 2014 Stock Incentive Plan (the “Plan”) or any
other equity incentive plan of the Company, as an inducement that is material to
your employment with the Company (the “Inducement Grant”). The Inducement Grant
shall have an exercise price equal to the closing price of the Common Stock on
the NASDAQ Global Market on the date of such grant and shall vest as to 25% of
the shares subject to such option on the first anniversary of the date of grant
of the option and as to an additional 6.25% of the shares underlying the option
at the end of each successive three-month period thereafter until the fourth
anniversary of the date of grant of the option. The Inducement Grant shall be
subject to such other terms as are customary for the Company’s options under the
Plan and the previously approved form of stock option agreement under the
Plan. The Board will consider annually whether to grant additional equity awards
to its employees and you will be eligible to be considered for such additional
annual equity grants.

 

 

215 First Street, Suite 400, Cambridge, MA 02142 PHONE: 617-871-9911

FAX: 617-858-0911



--------------------------------------------------------------------------------

LOGO [g261598ex108logo.jpg]

 

 

 

7. Employee Benefits; Expenses: The Company offers a comprehensive benefit
package that includes group health, dental and vision plans as well as life and
disability and time-off benefits. Your eligibility to participate in these plans
and receive benefits thereunder is subject to the plan documents governing such
benefits. Notwithstanding the foregoing, you understand and agree that nothing
contained herein will require the Company to establish or maintain any fringe
benefits and any such benefits may be modified, amended, terminated or cancelled
at any time by the Company in its sole and absolute discretion.

During your employment, the Company shall pay (or promptly reimburse you) for
documented, out-of-pocket expenses reasonably incurred by you in performing your
job, which are consistent with the Company’s policies in effect from time to
time with respect to business expenses, subject to the Company’s requirements
with respect to reporting of such expenses.

Please also note that all in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by you during the time periods set forth in this Agreement. All reimbursements
shall be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

8. Vacation Time: As a full time employee of the Company, you are eligible for
up to fifteen (15) paid vacation days that are accrued on a monthly basis at a
rate of 1.25 days (10 hours) per month of full time employment. The use of
vacation is governed by the Company’s vacation pay policy.

9. Term of Employment; Restrictive Covenant Agreement: It is important for you
to understand that you are an employee “at will”. This means that you have the
right to terminate your employment relationship with Eleven Bio at any time for
any or no reason. Similarly, the Company has the right to terminate its
employment relationship with you at any time for any or no reason. As a
condition of your employment with the Company, you will be required to execute
the enclosed Employee Non-Competition, Non-Solicitation, Confidentiality, and
Assignment Agreement. Your employment and this letter will be governed by the
laws of Massachusetts.

 

 

215 First Street, Suite 400, Cambridge, MA 02142 PHONE: 617-871-9911

FAX: 617-858-0911



--------------------------------------------------------------------------------

LOGO [g261598ex108logo.jpg]

 

 

 

10. Severance Benefits: Notwithstanding the foregoing, in the event that Eleven
Bio terminates your employment without “Cause” or you resign with “Good Reason”
(each term as defined below and in either case a “Qualifying Termination”), you
will be eligible for the benefits outlined in sub-paragraphs A or B (the
“Severance Benefits”), subject to the terms set forth in this letter:

 

  A. If a Qualifying Termination occurs: (i) Eleven Bio will pay you severance
in the form of (1) continuation of your base salary for a total of twelve (12)
months, such amount to be paid in accordance with the Company’s then current
payroll practices, except as otherwise specified in this letter, beginning on
the Company’s first regular payroll date that occurs after the Payment Date (as
defined below) and (2) an amount equal to your annual target bonus payment (as
described in section 5) for the year in which the termination of employment
occurs, prorated for the portion of the year in which you are employed, to be
paid on the first regular payroll date that occurs after the Payment Date and
(ii) subject to the terms and conditions provided for in COBRA, and subject to
your timely election of COBRA and copayment of premium amounts at the active
employee’s rate, the Company shall pay its then current share of premium
payments for group health and dental insurance after the termination date
through (1) your severance period as outlined above, or (2) the date you become
employed with benefits substantially comparable to the benefits provided under
the corresponding Company plan, or (3) the date you become ineligible for COBRA
benefits; provided, however, that such Company-paid premiums may be recorded as
additional income pursuant to Section 6041 of the Internal Revenue Code of 1986,
as amended (the “Code”) and not entitled to any tax qualified treatment to the
extent necessary to comply with or avoid the discriminatory treatment prohibited
by the Patient Protection and Affordable Care Act of 2010 and the Health Care
and Education Reconciliation Act of 2010 or Section 105(h) of the Code. You
shall be responsible for the entire COBRA premium should you elect to maintain
this coverage after the earlier of the dates specified in sections
10.A.(ii)(1)-(3) above.

 

  B. If a Qualifying Termination occurs within eighteen (18) months after a
Change in Control Transaction (as defined below), then: (i) you will be eligible
for the same severance payments and COBRA premium assistance as set forth in
sections 10.A.i-A.ii above, subject to the same terms, conditions, and
limitations as described therein; (ii) in lieu of the prorated annual target
bonus payment for which you are eligible under section 10.A.i above, Eleven Bio
will pay to you an amount equal to your annual target bonus payment (as
described in section 5) for the year in which termination occurs, to be paid on
the Company’s first regular payroll date that occurs after the Payment Date; and
(iii) the vesting of 100% of your then outstanding unvested equity grants shall
be accelerated, such that all unvested equity grants vest and become fully
exercisable or non-forfeitable as of the termination date.

 

 

215 First Street, Suite 400, Cambridge, MA 02142 PHONE: 617-871-9911

FAX: 617-858-0911



--------------------------------------------------------------------------------

LOGO [g261598ex109logo.jpg]

 

 

 

For the sake of clarity, it shall not be a “Qualifying Termination” if your
employment terminates because of your death or due to your suffering a
Disability (as defined below).

 

  C. The Severance Benefits will be subject to the following terms:

i. Solely for purposes of Section 409A of the Code, each salary continuation
payment is considered a separate payment.

ii. Any severance or other benefits under this offer letter will begin only upon
the date of your “separation from service” (as defined under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h)) which occurs on or
after the date of termination of the employment. To the extent that the
termination of your employment does not constitute a separation from service
under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the
result of further services that are reasonably anticipated to be provided by you
to the Company, or any of its parents, subsidiaries or affiliates, at the time
your employment terminates), any severance benefits payable that constitute
deferred compensation under Section 409A of the Code shall be delayed until
after the date of a subsequent event constituting a separation from service
under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h). For
purposes of clarification, this section shall not cause any forfeiture of
benefits on your part, but shall only act as a delay until such time as a
“separation from service” occurs.

Further, if you are a “specified employee” (as that term is used in Section 409A
of the Code and regulations and other guidance issued thereunder) on the date
your separation from service becomes effective, any severance benefits payable
hereunder that constitute non-qualified deferred compensation under Section 409A
of the Code shall be delayed until the earlier of (i) the business day following
the six-month anniversary of the date your separation from service becomes
effective, and (ii) the date of your death, but only to the extent necessary to
avoid such penalties under Section 409A of the Code. On the earlier of (A) the
business day following the six-month anniversary of the date your separation
from service becomes effective, and (B) your death, the Company shall pay you in
a lump sum the aggregate value of the non-qualified deferred compensation that
the Company otherwise would have paid you prior to that date as described above.
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code. The Company makes no
representation or warranty and shall have no liability to you or any other
person if any provision of this Agreement is determined to constitute deferred
compensation subject to Section 409A of the Code, but do not satisfy an
exemption from, or the conditions of, Section 409A of the Code.

iii. Eleven Bio’s obligations to make the above payments and provide the above
benefits will be contingent upon your execution of and compliance with a release
of claims (the “Release”), which Release must be signed and any applicable
revocation period with respect thereto must have expired by the sixtieth (60th )
day following your termination of employment. The severance payments and
benefits shall be paid or commence on the first payroll period following the
date the waiver and release becomes effective (the “Payment
Date”). Notwithstanding the foregoing, if the 60th day following the date of
termination occurs in the calendar year following the termination, then the

 

 

215 First Street, Suite 400, Cambridge, MA 02142 PHONE: 617-871-9911

FAX: 617-858-0911



--------------------------------------------------------------------------------

LOGO [g261598ex108logo.jpg]

 

 

 

Payment Date shall be no earlier than January 1 of such subsequent calendar
year. In addition, you must comply with all post-employment obligations,
including those in the Employee Non-Competition, Non- Solicitation,
Confidentiality and Assignment Agreement that you shall sign as a condition of
employment.

iv. The Company’s obligations to pay or provide the Severance Benefits will be
contingent upon your having tendered your resignation from the Board (and any
other boards on which you serve at the request of the Company), effective as of
the date of termination.

v. You agree to give prompt written notice of any reemployment during the
Severance Period that results in eligibility for comparable medical and dental
benefits. If the Company makes any overpayment of COBRA Benefits, you agree to
promptly return any such overpayment to the Company. The foregoing shall not
create any obligation on your part to seek reemployment after the date of
termination of your employment.

11. Definitions: For purposes of this letter agreement, “for Cause” shall mean
the Company has complied with the “Cause Process”, as defined below, following
your committing one or more of the following (each a “Cause Condition”): (i) an
act of material dishonesty involving the Company, embezzlement, or
misappropriation of assets or property of the Company; (ii) gross negligence or
willful misconduct in connection with the performance of your duties, theft,
fraud or breach of fiduciary duty to the Company; (iii) your willful, sustained,
or repeated failure to substantially perform the duties or obligations of your
position (other than due to illness or injury); (iv) a violation of federal or
state securities law; (v) the conviction of a felony or any crime involving
moral turpitude, including a plea of nolo contendere; (vi) a material breach of
any of the Company’s written policies related to conduct or ethics; or (vii) a
material breach of your Non-Competition, Non-Solicitation, Confidentiality and
Assignment Agreement.

“Cause Process” shall mean that (i) the Company reasonably determines, in good
faith, that one of the Cause Conditions has occurred; (ii) the Company notifies
you in writing of the first occurrence of the Cause Condition within thirty (30)
days of the Board becoming aware of such condition; (iii) the Company cooperates
in good faith with your efforts, for a period not less than thirty (30) days
following such notice (the “Cause Cure Period”), to remedy the Cause Condition;
(iv) notwithstanding such efforts, the Cause Condition continues to exist; and
(v) the Company terminates your employment within thirty (30) days after the end
of the Cause Cure Period, provided that the Company will not be required to
provide a Cause Cure Period in the event that a Cause Condition (x) is of the
type described in clauses (iv) or (v) of the first sentence of this Section 11;
(y) is incapable of being cured; or (z) is required to be publicly disclosed
under applicable securities law.

If you cure to the Company’s satisfaction any Cause Condition during the
applicable Cause Cure Period, Cause shall be deemed not to have occurred. If the
Company is not required to provide a Cause Cure Period, the Cause Process will
be satisfied if the Company notifies you in writing of the first occurrence of
the Cause Condition within thirty (30) days of the Board becoming aware of such
condition and terminates your employment within thirty (30) days of such
notice. You are eligible for no more than two “cure” opportunities during your
employment.

 

 

215 First Street, Suite 400, Cambridge, MA 02142 PHONE: 617-871-9911

FAX: 617-858-0911



--------------------------------------------------------------------------------

LOGO [g261598ex108logo.jpg]

 

 

 

“Change in Control Transaction” shall mean (i) a merger or consolidation of the
Company with or into another corporation under circumstances where the
stockholders of the Company immediately prior to such merger or consolidation do
not own after such merger or consolidation shares representing at least fifty
percent (50%) of the voting power of the Company or the surviving, resulting or
parent corporation, as the case may be, (ii) a transfer of shares representing
fifty percent (50%) or more of the voting power of the Company to any person who
was not, on the Effective Date, a holder of stock of any class or preference or
any stock option of the Company, (iii) a liquidation of the Company, or (iv) a
sale or other disposition of all or substantially all of the Company’s assets.

“Good Reason” shall mean you have complied with the “Good Reason Process” as
defined below, following the occurrence of one or more of the following events:
(i) any material diminution in your duties, authority or responsibilities, (ii)
any material diminution in your base compensation; (iii) the relocation of your
primary place of work more than fifty (50) miles from your primary place of work
for the Company on the Effective Date of this Agreement, or (iv) the material
breach by the Company of any provision of this letter agreement or any other
employment-related agreement between the Company and you (as defined below).

“Good Reason Process” shall mean that (i) you reasonably determine in good faith
that one of the foregoing “Good Reason” conditions has occurred; (ii) you notify
the Company in writing of the first occurrence of the Good Reason condition
within thirty (30) days of the first occurrence of such condition; (iii) you
cooperate in good faith with the Company’s efforts, for a period not less than
thirty (30) days following such notice (the “Cure Period”) to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) you terminate your employment within thirty (30)
days after the end of the Cure Period. If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

“Disability” shall mean your inability (as determined by the Company in good
faith) to perform the essential functions of your position due to physical or
mental disability (after taking into account the Company’s obligation to provide
reasonable accommodations in accordance with the Americans with Disabilities Act
of 1990 or analogous state law), which continues for a period of 90 days
(whether or not consecutive) during any 12-month period. In connection with any
determination regarding your possible Disability, you shall have the right to
provide to the Company, and the Company shall consider in good faith, any
physical or mental evaluation performed by a competent physician of your
selection.

12. Modified Section 280G Cutback: Notwithstanding any other provision of this
Agreement, except as set forth in Section 12.B, in the event that the Company
undergoes a “Change in Ownership or Control” (as defined below), the following
provisions shall apply:

 

  A. The Company shall not be obligated to provide to you any portion of any
“Contingent Compensation Payments” (as defined below) that you would otherwise
be entitled to receive to the extent necessary to eliminate any “excess
parachute payments” (as defined in Section 280G(b)(1) of the Code) for you. For
purposes of this Section 12, the Contingent Compensation Payments so eliminated
shall be referred to as the “Eliminated Payments” and the aggregate amount
(determined in accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or
any successor provision) of the Contingent Compensation Payments so eliminated
shall be referred to as the “Eliminated Amount.”

 

 

215 First Street, Suite 400, Cambridge, MA 02142 PHONE: 617-871-9911

FAX: 617-858-0911



--------------------------------------------------------------------------------

LOGO [g261598ex108logo.jpg]

 

 

 

  B. Notwithstanding the provisions of Section 12.A, no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate
present value (determined in accordance with Treasury Regulation Section
1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount of any
additional taxes that would be incurred by you if the Eliminated Payments
(determined without regard to this sentence) were paid to you (including, state
and federal income taxes on the Eliminated Payments, the excise tax imposed by
Section 4999 of the Code payable with respect to all of the Contingent
Compensation Payments in excess of your “base amount” (as defined in Section
280G(b)(3) of the Code), and any withholding taxes). The override of such
reduction in Contingent Compensation Payments pursuant to this Section 12.B
shall be referred to as a “Section 12.B Override.” For purpose of this
paragraph, if any federal or state income taxes would be attributable to the
receipt of any Eliminated Payment, the amount of such taxes shall be computed by
multiplying the amount of the Eliminated Payment by the maximum combined federal
and state income tax rate provided by law.

 

  C. For purposes of this Section 12 the following terms shall have the
following respective meanings:

i. “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

ii. “Contingent Compensation Payment” shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Agreement or
otherwise) to a “disqualified individual” (as defined in Section 280G(c) of the
Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i) of
the Code) on a Change in Ownership or Control of the Company.

 

  D.

Any payments or other benefits otherwise due to you following a Change in
Ownership or Control that could reasonably be characterized (as determined by
the Company) as Contingent Compensation Payments (the “Potential Payments”)

 

 

215 First Street, Suite 400, Cambridge, MA 02142 PHONE: 617-871-9911

FAX: 617-858-0911



--------------------------------------------------------------------------------

LOGO [g261598ex108logo.jpg]

 

 

 

  shall not be made until the dates provided for in this Section 12.D. Within 30
days after each date on which you first become entitled to receive (whether or
not then due) a Contingent Compensation Payment relating to such Change in
Ownership or Control, the Company shall determine and notify you (with
reasonable detail regarding the basis for its determinations) (1) which
Potential Payments constitute Contingent Compensation Payments, (2) the
Eliminated Amount and (3) whether the Section 12.B Override is
applicable. Within 30 days after delivery of such notice to you, you shall
deliver a response to the Company (the “Executive Response”) stating either (A)
that you agree with the Company’s determination pursuant to the preceding
sentence or (B) that you disagrees with such determination, in which case you
shall set forth (x) which Potential Payments should be characterized as
Contingent Compensation Payments, (y) the Eliminated Amount, and (z) whether the
Section 12.B Override is applicable. In the event that you fail to deliver an
Executive Response on or before the required date, the Company’s initial
determination shall be final. If you state in the Executive Response that you
agree with the Company’s determination, the Company shall make the Potential
Payments to you within three (3) business days following delivery to the Company
of the Executive Response (except for any Potential Payments which are not due
to be made until after such date, which Potential Payments shall be made on the
date on which they are due). If you state in the Executive Response that you
disagree with the Company’s determination, then, for a period of sixty (60) days
following delivery of the Executive Response, you and the Company shall use good
faith efforts to resolve such dispute. If such dispute is not resolved within
such 60-day period, such dispute shall be settled exclusively by arbitration in
Cambridge, Massachusetts, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall, within
three (3) business days following delivery to the Company of the Executive
Response, make to you those Potential Payments as to which there is no dispute
between the Company and you regarding whether they should be made (except for
any such Potential Payments which are not due to be made until after such date,
which Potential Payments shall be made on the date on which they are due). The
balance of the Potential Payments shall be made within three (3) business days
following the resolution of such dispute.

 

  E.

The Contingent Compensation Payments to be treated as Eliminated Payments shall
be determined by the Company by determining the “Contingent Compensation Payment
Ratio” (as defined below) for each Contingent Compensation Payment and then
reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of

 

 

215 First Street, Suite 400, Cambridge, MA 02142 PHONE: 617-871-9911

FAX: 617-858-0911



--------------------------------------------------------------------------------

LOGO [g261598ex108logo.jpg]

 

 

 

  payment of such Contingent Compensation Payments with amounts having later
payment dates being reduced first. For Contingent Compensation Payments with the
same Contingent Compensation Payment Ratio and the same time of payment, such
Contingent Compensation Payments shall be reduced on a pro rata basis (but not
below zero) prior to reducing Contingent Compensation Payment with a lower
Contingent Compensation Payment Ratio. The term “Contingent Compensation Payment
Ratio” shall mean a fraction the numerator of which is the value of the
applicable Contingent Compensation Payment that must be taken into account by
you for purposes of Section 4999(a) of the Code, and the denominator of which is
the actual amount to be received by you in respect of the applicable Contingent
Compensation Payment. For example, in the case of an equity grant that is
treated as contingent on the Change in Ownership or Control because the time at
which the payment is made or the payment vests is accelerated, the denominator
shall be determined by reference to the fair market value of the equity at the
acceleration date, and not in accordance with the methodology for determining
the value of accelerated payments set forth in Treasury Regulation Section
1.280G-1Q/A-24(b) or (c)).

 

  F. The provisions of this Section 12 are intended to apply to any and all
payments or benefits available to you under this Agreement or any other
agreement or plan of the Company under which you receive Contingent Compensation
Payments.

13. General: By signing below, you represent that you are not bound by any
employment contract, restrictive covenant or other restriction preventing or
limiting you from entering into employment with or carrying out your
responsibilities for the Company, or which is in any way inconsistent with the
terms of this letter. You also agree that you will not disclose to anyone at the
Company, bring onto Company premises, or use in the course of your employment at
the Company, any confidential information or trade secrets belonging to any
former employer (with the exception of Viventia) or to any other entity.

After the Effective Date, this letter (and the plans, documents, and policies
referenced herein) shall constitute our entire agreement regarding the terms and
conditions of your employment with the Company and shall supersede any prior
agreements or other promises or statements (whether oral or written) regarding
the terms of your employment, including, without limitation, your Employment
Agreement with Viventia Bio USA Inc. dated December 11, 2014. The terms
described herein cannot be modified except in writing by you and the Company.
Failure of either party to this letter agreement to insist upon strict
compliance with any of the terms, covenants or conditions hereof will not be
deemed a waiver of such terms, covenants or conditions. In the event of any
inconsistency between this letter agreement and any other contract between the
Company and you, including the Employee Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement, the provisions of this letter
agreement will prevail.

We are thrilled to have you join the leadership team at Eleven. Please contact
me if you have any questions or need more information.

 

 

215 First Street, Suite 400, Cambridge, MA 02142 PHONE: 617-871-9911

FAX: 617-858-0911



--------------------------------------------------------------------------------

LOGO [g261598ex108logo.jpg]

 

 

 

Sincerely,

Daniel Lynch

Board Member and Chairman of Eleven Biotherapeutics, Inc.

I accept the above terms of employment as stated:

 

/s/ Stephen Hurly

   

September 20, 2016

Stephen Hurly     Date

Enclosure:

 

•   Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement

 

 

215 First Street, Suite 400, Cambridge, MA 02142 PHONE: 617-871-9911

FAX: 617-858-0911